BERZON, Circuit Judge,
dissenting:
In my view, the majority decides issues not before us, misreads the IDEA’S exhaustion requirement, and fails to properly apply the holding of Witte v. Clark County Sch. Dist., 197 F.3d 1271 (9th Cir.1999), to the case at hand. I therefore respectfully dissent.
First, the only issue now properly before this court is whether plaintiffs can pursue their claim for past emotional damages. Plaintiffs initially sought relief for educational as well as emotional damages. Plaintiffs’ counsel stated at oral argument, however, that plaintiffs now seek relief only for past emotional damages.1 In so doing, plaintiffs were not changing their claims; rather they were clarifying what their claims were. It is permissible for counsel to waive or limit their claims at oral argument. When they do, we make our decision based on their narrowed claim, rather than reaching out to decide issues no longer in the case. See Vinson v. Thomas, 288 F.3d 1145, 1148 n. 1 (9th Cir.2001).
Of course, plaintiffs will be bound for the rest of this ease to pursue only the limited damages relief they have now told us they are seeking. Because that is the case, there is no reason to decide the question to which the bulk of the majority opinion is directed — whether plaintiffs had to exhaust administrative remedies in order to pursue a claim for damages to pay for educational remediation necessitated by the defendant’s past conduct.2
Second, as to the issue that is before us, the majority misapplies the statute. The statutory language of 20 U.S.C. § 1415© obligates a plaintiff to exhaust administrative remedies if that person is “seeking relief that is also available under” the IDEA. Id. (emphasis added). So the relief being sought does matter, even if there is other relief available under IDEA that would aid the plaintiffs in some respects.3
*1055I agree that seeking a certain form of relief (here, money) does not automatically get a plaintiff out from 'under the exhaustion requirement. The relief available under the IDEA, however, including counseling, is strictly educationally focused. See 20 U.S.C. § 1401(22)(“related services” available under the IDEA include “psychological services ... social work services, counseling services ... as may be required to assist a child with a disability to benefit from special education ” (emphasis added)); see also Charlie F. v. Bd. of Educ. of Skokie Sch. Dist., 98 F.3d 989, 993 (7th Cir.1996) (“The IDEA offers comprehensive educational solutions.”); Padilla v. Sch. Dist. No. 1, 233 F.3d 1268, 1274 (10th Cir.2000) (plaintiff not required to exhaust administrative remedies where she alleged “severe physical, and completely non-educational, injuries”); Cudjoe v. Indep. Sch. Dist. No. 12, 297 F.3d 1058, 1063 (10th Cir.2002) (“The IDEA offers redress for claims whose ‘genesis and manifestation ... are educational.’ ” (emphasis added) (quoting Charlie F., 98 F.3d at 993)).
The assumption that the Robbs are seeking damages for “emotional distress, humiliation, embarrassment, and psychological injury ... to pay for services (such as counseling and tutoring) that will assist their daughter’s recovery of self-esteem and promote her progress, in school,” ante at 1050, is an inaccurate description of plaintiffs’ damages ■ request. Plaintiffs have told us only that they want damages for past emotional harm. The emotional harms alleged here may not be measurable only in terms of damage to Latosha’s educational well-being. Presumably, she could have- been emotionally harmed in ways not connected to education — through humiliation for example, or ostracism by peers.4
Moreover, damages for emotional distress are not necessarily related to the costs of future therapy, nor are they quantifiable in terms of those costs. When a tort causes emotional distress,
the law cannot restore the injured person to his previous position. The sensations caused by harm to the body or by pain or humiliation are not in any way ■ ' analogous to a pecuniary loss, and a sum of money is not the equivalent of peace of mind. Nevertheless, damages given for pain and humiliation ... give to the injured person some pecuniary return for what he has suffered or is likely to suffer. There is no scale by which the detriment caused by suffering can be measured'and hence there can be only a very rough correspondence between the amount awarded as damages and the extent of the suffering.
Restatement (Second) of Torts § 903 cmt. a (1979). See also id. at § 905 (compensatory damages that may be awarded without proof of pecuniary loss include compensation for- emotional distress); id. at § 905 cmt. i (“there is no rule of certainty with reference to the amount of recovery permitted for any type of emotional dis*1056tress; the only limit is such an amount as a reasonable person could possibly estimate as fair compensation.”) If they were to prevail in their tort action, plaintiffs would have the right to seek damages not only for present and future harms (i.e., a presently damaged self-esteem and the future costs of therapy needed to repair it), but for the pain experienced in the past due to defendants’ treatment of Latosha. See id. at § 910(“One injured by the tort of another is entitled to recover damages from the other for all harm, past, present, and prospective, legally caused by the tort”)
Insofar as the plaintiffs here are seeking relief that is not educationally-oriented (here, compensation for past emotional harms) and is not present- or future-focused, they are not seeking relief available under this statute. As this court and others have made clear, damages to compensate for past pain and suffering do not fit into the model of relief available under the IDEA’S administrative remedies. See Witte, 197 F.3d at 1275 (“appropriate relief [under the IDEA] ... is usually construed as a mere grant of jurisdiction to enforce and supplement the administrative procedures for identification, evaluation, and placement of the child, and not of authority to award retrospective damages.”); Doe v. Arizona, 111 F.Bd 678, 685 (9th Cir.1997) (dismissing suit for failure to exhaust administrative procedures because complainant “seeks a single result: adequate education”); Polera v. Bd. of Educ. of City of the Newburgh Enlarged City Sch. Dist., 288 F.3d 478, 486 (2d Cir.2002) (holding that 42 U.S.C. § 1983-based personal injury damages are not “available” under the IDEA because “[t]he purpose of the IDEA is to provide educational services, not compensation for personal injury, and a damages remedy — as contrasted with reimbursement of expenses — is fundamentally inconsistent with this goal.”)5
I stress that under the plain words of the statutory language, the source of the injury, albeit educational, isn’t the issue here — the issue is whether the relief plaintiffs seek is available under the procedures delineated by the statute. As the weight of case law makes clear, damages for past emotional distress are not available under the IDEA, and so requiring exhaustion with respect to such damages is to require a futile act. See W.B. v. Matulo, 67 F.3d 484, 496 (3d Cir.1995) (where compensatory and punitive damages are sought, “it would be futile, perhaps even impossible, for plaintiffs to exhaust their administrative remedies because the relief sought by plaintiffs in this action was unavailable in IDEA administrative proceedings”); see also Porter v. Bd. of Trustees of Manhattan Beach Unified Sch. Dist., 2002 WL 31246678, at *4, 2002 LEXIS 2099, at *13 (9th Cir.2002) (“ ‘Courts universally recognize that parents need not exhaust the procedures set forth in 20 U.S.C. § 1415 where resort to the administrative process would either be futile or inadequate.’”) (quoting Hoeft v. Tucson Unified Sch. Dist., 967 F.2d 1298, 1302-03 (9th Cir.1992)).
Third, the majority opinion gives unduly short shrift to Witte as controlling law in this case. Witte squarely holds that a plaintiff seeking monetary relief solely for retrospective damages, not measured by future educational costs, is not seeking relief available under the IDEA and therefore is not subject to administrative exhaustion requirements. The injuries in Witte, although they were not educational injuries, resulted from purported educational practices. The various abuses *1057suffered by Witte were undertaken as disciplinary tactics within his educational program. See 197 F.3d at 1273 (describing various punishments visited upon Witte for “misbehavior” caused by his disability). Thus, the horrible actions taken by Witte’s tormentors were under the auspices of an educational program and purported to be based on educational considerations, as absurd as that may seem. That the injuries in Witte flowed from physical assaults, as the majority stresses, cannot be disposi-tive. If, for example, the school in Witte, as a form of discipline, had required Witte to stand in front of his fellow students naked, I presume that the court would have reached the same result.
I have serious doubts that the Robbs can state a cognizable cause of action under § 1983 for purely emotional distress damages simply because Latosha was required to do work with student tutors in a hallway for a period of time. But skepticism regarding the viability of the underlying cause of action should not lead us to erode the vitality of Witte’s holding by requiring the useless exercise of resort to the school district’s administrative procedures, intended for entirely different purposes.
Because I disagree with the majority’s reading of § 1415(0 and find Witte’s holding on retroactive damages controlling in this case, I respectfully dissent.

.COUNSEL: On this issue of whether this court has authority to strike our complaint and limit it to monetary damages, we waived any claims during summaty judgment proceedings, due to the fact that, by the time we reached district court and the summaiy judgment pleadings were filed, we had gone so far beyond the 4th grade year that there wasn’t going to be a remedial extended summer in the 4th grade year. The complaint hadn’t even been filed. So I think the court doesn’t even have to reach that question—
THE COURT: I thought you were still looking for damages measured by additional educational costs now, due to what happened in the past.
COUNSEL: We did when we originally filed the complaint and that was waived, and that's in the record—
THE COURT: So your representation now is that the only thing in the case is the retrospective emotional distress damages.
COUNSEL: That’s correct, for the 4th grade year and we have evidence that she was put in the hallway in the 5th grade year but that's going to be up for dispute—


. If I had to reach the issue, I would agree that exhaustion is required under the IDEA before a plaintiff can pursue damages relief for future educational costs. I do not agree, however, that a claim for emotional damages requires exhaustion simply because the damages were caused by an educational decision.


. The majority's analogy to the Prison Litigation Reform Act (PRLA) construed in Booth v. Churner, 532 U.S. 731, 121 S.Ct. 1819, 149 L.Ed.2d 958 (2001) is inapposite for the same reason: The PRLA provides that a prisoner *1055must exhaust "such administrative remedies as are available” 42 U.S.C. § 1997e(a); see Booth, 121 S.Ct. at 1822, while the IDEA requires exhaustion only if the plaintiff is "seeking” relief available under the statute. The difference is critical: The IDEA is concerned with what relief the plaintiff is seeking, while the PRLA is only concerned with what remedies are available, whether the plaintiff is seeking those remedies or not.


. I do not mean to suggest that injuries of this sort are actionable under § 1983 on the basis of allegations in this case. Rather, my only point is that there is no basis for requiring the Robbs to present these claims for retrospective emotional damages to the IDEA administrative process.


. Again, the question of whether plaintiffs have a viable § 1983 cause of action on the merits is not before us. Only the exhaustion issue is, and that is all that I address.